Title: To George Washington from Simeon Thayer, 15 June 1790
From: Thayer, Simeon
To: Washington, George



May it please your Excellency
Providence [R.I.] June 15 1790

An Officer in the Fifty third year of his age after much painful service rendered to his Country and Sufferings in her Cause (a brief Sketch whereof is contained in the inclosed paper) finds himself reduced to the necessity of asking for the means of Support for the residue of Life.
The charges of an expensive Family during the period of his service in the War, besides the support of an aged Father and Mother who with three others of his Family are since Dead incumbered him with Debts—these he could not discharge by no other means than by selling his Securities at the rate of three shillings to three shillings and Six pence in the pound.
He begs Leave further to observe that he has now a wife and Six children Dependent on his Industry for their Support the second a Daughter about 17 years of age in a declining State of health.
The Loss of a Right Eye would entitle your Applicant to a compensation on the Invalid Establishment could he have replaced his securities that was out of his power at the Time of passing the order of Congress, and by their enhansed price is rendered still more so.
Your applicant is fully convinced of your Excellency’s readiness to attend to the redress of all greivances especially those of a Soldier; and cannot doubt of being taken such notice of as may be practicable. Of this be assured Sir that the reluctance with which this application is made is equal in degree to the chearfulness with which the Service was performed.
It is wholly submitted to your Excellency’s Discretion either to provide for your present applicant by giving him a place in the Collection of the Revenue, as Marshal in this State or by recommending his case in any other way that may seem proper and may be calculated to Render the evening of Life comfortable in the enjoyment of a Compentency. With profound veneration

and the most cordial attachment, I am your Excellencys most obedient and very Humble Servant

Simeon Thayer

